DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Felder et al. (US 2006/0281144) in view of Ichimura et al.(JP08-308587 and related English language machine translation) and Ooteghem (US 6,942,998).
With respect to claim 6, the reference of Felder et al. discloses a method including: providing an animal manure biomass (¶[0027]) and a population of hyperthermophilic microorganisms (nonparaffinophilic microorganisms, including Pyrococcus)(¶[0004]) and degrading the biomass in the presence of the population of hyperthermophilic microorganisms at a temperature above 80 deg C (¶[0013] and [0036]) under conditions such that degradation products (hydrogen)(¶[0036]) are produced.
While the reference of Felder et al. discloses the use of the hyperthermophilic microorganism, Pyrococcus, can be used to break down unwanted biomass material into useful biofuel products, claim 6 differs because the reference of Felder et al. does not teach the use of hyperthermophilic organisms such as Thermotoga.
The reference of Ichimura et al. discloses that both Pyrococcus and Thermotoga maritima are capable of breaking down organic waste material in order to produce useful biofuel products (¶[0008] of the machine translation).  The temperature suitable for such growth is 80-103 deg C.  The hydrogen generated can later be used in power generation.
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to use Thermotoga in the method of Felder et al. for the known and expected result of providing an alternative means recognized in the art to achieve the same result.  One would have reasonably expected success in substituting Thermotoga for Pyrococcus because the reference of Ichimura et al. teaches that both organisms behave similarly in breaking down organic waste material.
Claim 6 further differs because they include the step of “supplementing said biomass with a mineral supplement comprising a mineral selected from the group consisting of …”.
The reference of Ooteghem discloses that it is known in the art of production of hydrogen from thermophilic bacteria, such as Thermotoga maritima (col. 7, lines 45-67) as used in the primary reference, to supplement the biomass feedstock with an aqueous medium (col. 8, lines 14-18) that includes elements required of the supplement of claims 1, 5 and 6 (col. 9, lines 11-54).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to supplement the biomass of the primary reference with an aqueous medium as suggested by the reference of Ooteghem for the known and expected result of optimization of the culture conditions to produce the desired product as suggested by the reference of Ooteghem.
Note, the method encompassed by the combination of the references as discussed above, would result in generated carbon credits since the resulting method and the claimed method are the same.

Claims 1-3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsubota et al.(JP 10-66996 and corresponding English language machine translation).
With respect to claims 1 and 5, the reference of Tsubota et al. discloses a method (¶[0014]-[0018] of machine translation) comprising: introducing biomass (organic substances) without pre-heating into a bioreactor (2) comprising a population of hyperthermophilic Thermatoga spp. (Thermotoga marima)(¶[0014] of machine translation); and degrading the biomass in the presence of the population of hyperthermphilic Thermatoga spp. at a temperature of above 80deg C (90-100deg C) (¶[0014] -[0018] of machine translation) under conditions such that degradation products (hydrogen and organic acid) (¶[0014]-[0018] of machine translation) are produced.
While the example encompassed by paragraphs [0014]-[0018] of the machine translation, list numerous examples of organic substances that can be used in the method, claims 1 and 5 differ by requiring that the organic substance is animal manure.
The reference of Tsubota et al. also discloses that feces can be used as an organic substance (¶[0029] of machine translation).
In view of this disclosure and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ feces or animal manure in the method of the embodiment encompassed by paragraphs [0014]-[0018] of the machine translation of the reference of Tsubota et al. for the known and expected result of providing an alternative organic substance recognized in the art for use with hyperthermophic hydrogen bacteria for producing a hydrogen and organic acid product.
With respect to claim 2, the products disclosed in the reference of Tsubota et al. can be hydrogen and organic acid (¶[0014]-[0018] of machine translation).
With respect to claims 3 and 5, the reference of Tsubota et al. also discloses using the biogas (4) produced in the method for generation of energy (5).

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ichimura et al. (JP 8-308587 and corresponding English language machine translation) in view of Tsubota et al.(JP 10-66996 and corresponding English language machine translation).
With respect to claims 1 and 5, the reference of Ichimura et al. discloses a method (¶[0005]-[0008] and [0011]-[0018] of machine translation) comprising: introducing biomass (organic substances) without pre-heating into a bioreactor (10b) comprising a population of hyperthermophilic Thermatoga spp. (Thermotoga marima)(¶[0008] and [0013] of machine translation); and degrading the biomass in the presence of the population of hyperthermphilic Thermatoga spp. at a temperature of above 80deg C (90-100deg C) (¶[0008] and [0018] of machine translation) under conditions such that degradation products (hydrogen) (¶[0005]-[0008] and [0011]-[0018] of machine translation) are produced.
While the example encompassed by paragraphs [0008] and [0010] of the machine translation, list numerous examples of organic substances that can be used in the method, claims 1 and 5 differ by requiring that the organic substance is animal manure.
The reference of Tsubota et al. discloses that when producing a hydrogen product using organic substances and Thermotoga marima, it is known to use feces as an organic substance (¶[0029] of machine translation of Tsubota et al.).
In view of this disclosure and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ feces or animal manure in the method of the embodiment encompassed by paragraphs¶[0005]-[0008] and [0011]-[0018] of the machine translation of the reference of Ichimura et al. for the known and expected result of providing an alternative organic substance recognized in the art for use with hyperthermophic hydrogen bacteria for producing a hydrogen.
With respect to claim 2, the products disclosed in the reference of Ichimura et al. can be hydrogen (¶[0005]-[0008] and [0011]-[0018] of machine translation).
With respect to claims 3 and 5, the reference of Ichimura et al. also discloses using the hydrogen produced in the method for generation of energy (¶[0015]-[0016] of machine translation).
With respect to claim 4, the reference of Ichimura et al. discloses using the produced hydrogen in a fuel cell (12)(¶[0015]-[0016] of machine translation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,278,087. 
Claims 1-15 of U.S. Patent No. 8,278,087 encompass a method that includes providing animal manure biomass (sludge) (cl. 4) and a population of hyperthermophilic Thermotoga (MH-1 and MH-2)(cl. 1) and degrading the biomass in the presence of the Thermotoga at a temperature above 80 deg C (this temperature is inherently covered by claims 1-5 since this temperature is required to produce the degradation products)(cl. 1) under conditions such that degradation products are produced (cl. 1).  The patented claims do not require a preheating step.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,278,087 in view of Ooteghem (US 6,942,998). 
Claims 1-15 of U.S. Patent No. 8,278,087 encompass a method that includes providing animal manure biomass (sludge) (cl. 4) and a population of hyperthermophilic Thermotoga (MH-1 and MH-2)(cl. 1) and degrading the biomass in the presence of the Thermotoga at a temperature above 80 deg C (this temperature is inherently covered by claim 1 since this temperature is required to produce the degradation products)(cl. 1) under conditions such that degradation products are produced (cl. 1).  The patented claims do not require a preheating step.
The instant claims differ from the patented claims because they include the step of “supplementing said biomass with a mineral supplement comprising a mineral selected from the group consisting of …”.
The reference of Ooteghem discloses that it is known in the art of production of hydrogen from thermophilic bacteria, such as Thermotoga maritima (col. 7, lines 45-67) as used in the primary reference, to supplement the biomass feedstock with an aqueous medium (col. 8, lines 14-18) that includes elements required of the supplement of claims 1, 5 and 6 (col. 9, lines 11-54).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to supplement the biomass of the primary reference with an aqueous medium as suggested by the reference of Ooteghem for the known and expected result of optimization of the culture conditions to produce the desired product as suggested by the reference of Ooteghem.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,708,208 in view of Felder et al. (US 2006/0281144) and Ichimura et al.(JP08-308587 and related English language machine translation). 
Claims 1-7 of U.S. Patent No. 9,708,208 encompass a method that includes providing a biomass (algal) (cl. 1) and a population of hyperthermophilic Thermotoga (cl. 1) and degrading the biomass in the presence of the Thermotoga at a temperature above 80 deg C (cl. 1) under conditions such that degradation products are produced (cl. 1).  The patented claims do not require a preheating step.
The instant claims first differ by reciting that the biomass is animal manure.
As discussed above in the prior art rejection of instant claim 6, the references of Felder et al. and Ichimura et al. suggest that the microorganism Thermotoga can be used to produce degradation products from any number of biomass sources.
As a result, it would have been well within the purview of one having ordinary skill in the art to employ one well known biomass, animal manure, in place of another, algal, for the known and expected result of providing an alternative source of biomass known in the art for producing degradation products using Thermotoga as a degradation microorganism.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,708,208 in view of Felder et al. (US 2006/0281144), Ichimura et al.(JP08-308587 and related English language machine translation) and Ooteghem (US 6,942,998). 
Claims 1-7 of U.S. Patent No. 9,708,208 encompass a method that includes providing a biomass (algal) (cl. 1) and a population of hyperthermophilic Thermotoga (cl. 1) and degrading the biomass in the presence of the Thermotoga at a temperature above 80 deg C (cl. 1) under conditions such that degradation products are produced (cl. 1).  The patented claims do not require a preheating step.
The instant claim first differs by reciting that the biomass is animal manure.
As discussed above in the prior art rejection of instant claims 1-6, the references of Felder et al. and Ichimura et al. suggest that the microorganism Thermotoga can be used to produce degradation products from any number of biomass sources.
As a result, it would have been well within the purview of one having ordinary skill in the art to employ one well known biomass, animal manure, in place of another, algal, for the known and expected result of providing an alternative source of biomass known in the art for producing degradation products using Thermotoga as a degradation microorganism.
The instant claim further differs from the patented claims because they include the step of “supplementing said biomass with a mineral supplement comprising a mineral selected from the group consisting of …”.
The reference of Ooteghem discloses that it is known in the art of production of hydrogen from thermophilic bacteria, such as Thermotoga maritima (col. 7, lines 45-67) as used in the primary reference, to supplement the biomass feedstock with an aqueous medium (col. 8, lines 14-18) that includes elements required of the supplement of claims 1, 5 and 6 (col. 9, lines 11-54).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to supplement the biomass of the primary reference with an aqueous medium as suggested by the reference of Ooteghem for the known and expected result of optimization of the culture conditions to produce the desired product as suggested by the reference of Ooteghem.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/180,378. 
Claims 1-13 of copending application 17/180,378 encompass a method that includes providing animal manure biomass (cl. 2) and a population of hyperthermophilic Thermotoga (cl. 4 and 5) and degrading the biomass in the presence of the Thermotoga at a temperature above 80 deg C (cl. 9) under conditions such that degradation products are produced (cl. 1,b)).  The pending claims of ‘378 do not require a preheating step.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/180,378 in view of Ooteghem (US 6,942,998). 
Claims 1-13 of copending application 17/180,378 encompass a method that includes providing animal manure biomass (cl. 2) and a population of hyperthermophilic Thermotoga (cl. 4 and 5) and degrading the biomass in the presence of the Thermotoga at a temperature above 80 deg C (cl. 9) under conditions such that degradation products are produced (cl. 1,b)).  The pending claims of ‘378 do not require a preheating step.
The instant claim differs from the copending claims because they include the step of “supplementing said biomass with a mineral supplement comprising a mineral selected from the group consisting of …”.
The reference of Ooteghem discloses that it is known in the art of production of hydrogen from thermophilic bacteria, such as Thermotoga maritima (col. 7, lines 45-67) as used in the primary reference, to supplement the biomass feedstock with an aqueous medium (col. 8, lines 14-18) that includes elements required of the supplement of claims 1, 5 and 6 (col. 9, lines 11-54).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to supplement the biomass of the primary reference with an aqueous medium as suggested by the reference of Ooteghem for the known and expected result of optimization of the culture conditions to produce the desired product as suggested by the reference of Ooteghem.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
With respect to the rejection of Claims 1-6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Felder et al. (US 2006/0281144) in view of Ichimura et al.(JP08-308587 and related English language machine translation) and Ooteghem (US 6,942,998), Applicants argue that claims 1-6 as amended define over the combination of the references of Felder et al., Ichimura et al. and Ooteghem because the reference of Felder et al. requires a pre-heating step while the amended claims preclude the use of a pre-heating step (page 4 of the response dated 8/30/2022).
In response, while amended claims 1-5 define over the prior art rejection discussed above, claim 6 remains rejected because Applicants’ arguments are not commensurate in scope with the claim limitations of claim 6.
It is noted that while claims 1-5 as amended define over the prior art rejection discussed above, new grounds of rejection have been provided over the reference of Tsubota et al.(JP 10-66996 and corresponding English language machine translation) or the combination of the references Ueda et al.(JP 8-308587 and corresponding English language machine translation) in view of Tsubota et al.(JP 10-66996 and corresponding English language machine translation).

With respect to the obviousness-type double patenting rejections of record, Applicants’ response is devoid of a terminal disclaimer and/or comments regard these rejections.  Accordingly, the obviousness-type double patenting rejections of record have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB